Citation Nr: 0405066	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for decreased vision in the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
September 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
which denied the veteran's petition to reopen his previously 
denied claim for § 1151 compensation for decreased vision in 
his right eye.

Unfortunately, prior to deciding this appeal, the case must 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) ("Quartuccio").

Quartuccio, like the case at hand, concerned a petition to 
reopen a claim.  In Quartuccio, the RO sent two documents to 
the appellant noting which evidence would be useful to 
support his petition to reopen.  Id. at 186.  The first, a 
letter, described evidence potentially helpful to the 
appellant but did not mention who was responsible for 
obtaining such evidence.  Id.  The second, a statement of the 
case (SOC), defined "new and material evidence" but did not 
notify the appellant of information and evidence not 
previously provided to VA necessary to substantiate the 
claim.  Id.  The Court found these documents did not fulfill 
VA's notification duties under the VCAA, which applies to 
attempts to reopen claims as well as original claims for 
benefits.  Id. at 186.

In the present case, there was no letter sent to the veteran 
mentioning the VCAA or explaining its meaning, even though 
the VCAA took effect shortly after he filed his September 
2000 petition to reopen and is applicable to his case.  See 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) (VA will apply 
VCAA implementing regulations to any claim filed before 
November 9, 2000 but not decided by VA as of that date).  
Moreover, no other document, including the post-VCAA August 
2001 rating decision, February 2003 statement of the case 
(SOC) and April 2003 supplemental SOC (SSOC), listed the VCAA 
or its implementing regulations, or otherwise made reference 
to these provisions.  Cf. Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) (noting Board's failure to discuss whether 
RO's decision and SOC satisfied VCAA requirements).  The RO 
thus did not fulfill its duty to notify the veteran under the 
VCAA and the case must therefore be remanded for such 
notification.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any additional 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  
In particular, the RO should inform the 
veteran of the VCAA, its meaning, and the 
respective responsibilities of the RO and 
the veteran under the VCAA and its 
implementing regulations, in accordance 
with Quartuccio and any other applicable 
legal precedent.  He should also be 
requested to submit any relevant evidence 
in his possession concerning his claim.

2.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since August 2000, including, but not 
limited to, any additional treatment or 
evaluation he has received relating to 
his right eye at the Hampton, Virginia, 
VA Medical Center (VAMC).  Any records 
obtained should be associated with the 
other evidence in the claims file.

3.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his right eye 
since October 2003, including, but not 
limited to, those of Dr. Swendris of the 
Office of Michael Gilbert, M.D., P.A.  
Ask him to complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of any private 
care provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
benefits are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

